DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawing (Figures 2) is objected to as failing to comply with 37 CFR 1.84(p) (4) because in Figure 2 before Step 1 applicant lists the procedure of “Send an access request to the preset domain name when it is required to interact with the terminal operating system” that is not attached with a corresponding reference character or alluded to in the specification. In Figure 2 step 204 the applicant lists reference character Step 204 in two different embodiments “In step 204, based on the interaction between the local web service and the operating system of the terminal, respond to the access request” and “In step 204, return a response message” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement 

Specification

The specification is objected to under 37 C.F.R. 1.74, which requires the detailed description to refer to the different parts of the figures by use of reference letters or reference numerals. Implicit in this rule is that the detailed description correctly reference the figures. In this application the figures and detailed description are inconsistent as explained below.

In Page 4 Par. (0096) the applicant lists step 201 “when an access request sent by a webpage to a preset domain name is received by a browser component, the preset domain name is resolved into a designated access address.” But fails to disclose or provide a reference character for the step before 201 detailed in Figure 2 when applicant  displays “Send an access request to the preset domain name when it is required to interact with the terminal operating system”



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1-3, 7-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Margaret U.S PATENT. 10134212, Macharla et al. ("How is a website rendered from a networking perspective?!” November 26, 2017, Retrieved from Applicant's IDS), Zhou WO Pub No. 2016062077, retrieved from IDS, and in further view of Cui CN Pub. No. 109587102.

In regards to Claim 1, Margaret teaches a method for information interaction, comprising: when an access request sent by a webpage to a preset domain name is received by a browser component (Col. 16 lines 66-68 “the service provider 102 may request, via the web site, permission from the guest 110 to access his/her location; service provider via website sends access request to guest that is received by browser; in order to access web content there must be a browser, application used to access the web serves as browser).
the access request being sent by the webpage when the webpage is required to interact with an operating system of a terminal  (Col. 16 lines 66-68 “the service provider 102 may request, via the web site, permission from the guest 110 to access his/her location; service provider via website sends access request to guest that is received by browser). (Col. 16 lines 56-60 “The location data 406 may be determined based on an application that resides on the guest device 112 and that is associated with the service provider 102, and/or a location sensor associated with the guest device 112.”; location sensor on application is the operating system in interaction) 
the local web service being configured for information interaction with the operating system of the terminal (Figure 1 labels 102 112, and 114, Par. 20 “The network(s) 114 may facilitate communications and/or interactions between the content server(s) 104 of the service provider 102, the owner device(s) 108, the guest device(s) 112, and/or the lock 120. The network(s) 114 may facilitate such communications/interactions via any type of network,”; web/content servers (local web service) interacting with devices and operating systems configured with data and information regarding guest and owner devices for access), (Col. 16 lines 56-60 “The location data 406 may be determined based on an application that resides on the guest device 112 and that is associated with the service provider 102, and/or a location sensor associated with the guest device 112.”; location sensor on application is the operating system in interaction with web service).
However Margaret does not teach resolving the preset domain name into a designated access address, sending the access request to the designated access address as a destination address.
Wherein Macharla teaches resolving the preset domain name into a designated access address (Page 1-2 Step 1; browser converts (resolves) domain name into IP address (designated access address))
sending the access request to the designated access address as a destination address (Page 2 Step 2; browser sends access request to designated address as a destination to the correct IP addresses to be found)
Given the teachings a whole it is rationale to one of ordinary skill in the art to combine the teachings of Margaret with the teachings of Macharla because of the analogous concept of network interaction between a webpage, browser and server in relation to an access request. Macharla provides a domain name resolution system that is rendered by a browser to establish a secure connection, this is important because it allows communication between the web server and the client’s computer in order to gain the appropriate access, this is significant because it prevents any illegitimate  access from unauthorized individuals protecting the connection on addresses with confidential information.
  The motivation to combine is by resolving the requested access and matching the source with the corresponding destination and a secure channel can be created. This allows the webpage to develop to carry more function and more responsibilities leading to a more interaction with the operating system and completed in a manner that provides fast and reliable efficiency in communication.
However Zhou does not teach and the designated access address being an access address that has not been occupied;
Wherein Zhou teaches and the designated access address being an access address that has not been occupied; (Par. 12, “ wherein the response message carries the local preset virtual the virtual IP address of an unused IP address group in the unused virtual IP address; unused (unoccupied)  IP address)
Given the teachings a whole it would have been obvious to one of ordinary skill in the art to incorporate the Margaret and Macharla’s teachings of and the process of sending an access request by a webpage to a domain name that is received by a browser component that is resolved into a designated access address that is detected by a firewall as a destination 
There is motivation to combine these two references because both allow the interaction between the web service and operating system of the terminal to communicate efficiently without interruption or delay. This leads to a complete information interaction process that avoids the limitations of a browser and operating system in interaction that in return reducing development cost and aids to the overall improvement all-around of the operating system.
However Margaret, Macharla, and Zhou do not teach when a firewall detects that the destination address of the access request is the designated access address, redirecting the access request to a local web service.
Wherein Cui teaches when a firewall detects that the destination address of the access request is the designated access address, redirecting the access request to a local web service.  (Page 1: (second to last paragraph: “a web application firewall, which includes [..] to detect whether the received original access request has an attack”; firewall detecting access request) , (Page 1-2 : (bottom of page 1 to top of page 2 : “for receiving the user's original access request, and converting the destination address in the original access request”; firewall detecting (receiving) access request with corresponding destination address is a designated access address) , (Page 3: ( Second to last paragraph : “the web application firewall includes [..] to detect whether the received original access request has attack behavior, and if so, return to the blocking page; otherwise, forward the original access request to the Web server.; redirecting (forwarding) of access request to Web Service), (Page 2: 3rd paragraph redirecting of access request to Web Service) 
Given the teachings as a whole it is rationale of one of ordinary skills before the effective filing date to combine the teachings of Cui to the access request being sent by a webpage, the interaction of the webpage with the operating system teachings of Margaret, the resolving by a browser of the domain name and sending of that access request as a designated access address by Macharla and the access address being unoccupied teachings of Zhou because of the analogous concept of interaction between a network and operating systems. Cui provides a firewall detection system that filters out unauthorized request from reaching its destination. This allows the system to provide a strong protection to confidential and otherwise classified information on a webpage. By redirecting the corresponding request to its rightful destination and blocking or rejecting any request that do not correspond it provides clarity and assurance for the user accessing information on the device that their browsing and data viewed will not be compromised. The motivation to combine is because it allows the browser to become more interactive, to have more responsibilities and to take on more function in regards to the protection of the system. By having a browser with capabilities of detection it prevents any unlawful access and harmful attempts to penetrate the operating system in return allowing safe and secure access for the user.


In regards to Claim 2 in combination with the teachings of Margaret, Macharla,  Zhou, and Cui, Margaret teaches the method according to claim 1, further comprising: responding to the access request and returning a response message based on the information interaction between the local web service and the operating system of the terminal. (Col. 16  “In various embodiments, before obtaining location data 406 associated with responding to access request with a message (location) giving permission/denial to access location; interaction between web service and operating device).

In regards to Claim 3 in combination with the teachings of Margaret, Macharla,  Zhou, and Cui, Macharla teaches the method according to claim 1, wherein resolving the preset domain name into the designated access address comprises: invoking a domain name resolution interface of the operating system of the terminal by the browser component, the domain name resolution interface having a domain name filtering function; and resolving the preset domain name into the designated access address based on the domain name filtering function.  (Page 1-2 steps 1, 2; domain name converted (resolved) into address by client (browser) with interface on devices, domain name is filtered to prevent unauthorized users and by the browser resolving domain name based on the authorization and filtering provided).
Given the teachings as a whole it is rationale to one in the ordinary skill of art to combine the teachings of Margaret and Zhou with the teachings of Macharla because of the analogous concept of network interaction between a webpage, browser and server in relation to an access request. Macharla provides a domain name resolution system that is rendered by a browser to establish a secure connection, this is important because it allows communication between the web server and the client’s computer in order to gain the appropriate access, this is significant because it prevents any illegitimate  access from unauthorized individuals protecting the connection on addresses with confidential information. Macharla implements a firewall detection that regulates traffic and matches the corresponding address recognized with the appropriate 
 


In regards to Claim 7, Margaret teaches a method for information interaction, which is applied in a browser component, the method comprising:   when an access request sent by a webpage to a preset domain name is received by a browser component (Col. 16 lines 66-68 “the service provider 102 may request, via the web site, permission from the guest 110 to access his/her location; service provider via website sends access request to guest that is received by browser; in order to access web content there must be a browser, application used to access the web serves as browser).
the access request being sent by the webpage when the webpage is required to interact with an operating system of a terminal (Col. 16 lines 66-68 “the service provider 102 may request, via the web site, permission from the guest 110 to access his/her location; service provider via website sends access request to guest that is received by browser). (Col. 16 lines 56-60 “The location data 406 may be determined based on an application that resides on the guest device 112 and that is associated with the service provider 102, and/or a location sensor associated with the guest device 112.”; location sensor on application is the operating system in interaction) 
the local web service being configured for information interaction with the operating system of the terminal (Figure 1 labels 102 112, and 114, Par. 20 “ The network(s) location sensor on application is the operating system in interaction with web service).
 respond to the access request and return a response message. (Col. 16  “In various embodiments, before obtaining location data 406 associated with the guest device 112, the service provider 102 may request, via the web site, permission from the guest 110 to access his/her location. The guest 110 may select an option to allow the service provide 102 to access the current location of the guest device 112. However, if the guest 110 does not respond or does not grant permission, access to the structure 116 may be denied; responding to access request with a message (location) giving permission/denial to access location; interaction between web service and operating device).
However Margaret does not teach resolving the preset domain name into a designated access address, sending the access request to the designated access address as a destination address.
Wherein Macharla teaches resolving the preset domain name into a designated access address (Page 1-2 Step 1; browser converts (resolves) domain name into IP address (designated access address) sending the access request to the designated access address as a destination address (Page 2 Step 2; browser sends access request to designated address as a destination to the correct IP addresses to be found).

However Margaret and Macharla do not teach and the designated access address being an access address that has not been occupied;
Wherein Zhou teaches and the designated access address being an access address that has not been occupied; (Par. 12 “wherein the response message carries the local preset virtual the virtual IP address of an unused IP address group in the unused virtual IP address; unused (unoccupied)  IP address)
Given the teachings a whole it would have been obvious to one of ordinary skill in the art to incorporate Margaret and Macharla’s teachings of a process of sending an access request by a webpage to a domain name that is received by a browser component that is resolved into a designated access address that is detected by a firewall as a destination address and redirected to a local web service in interaction with an operating system of the terminal into Zhou’s teaching of a designated access address being an address that is unoccupied or unused because of the analogous concept of interaction within a network for the benefit of avoiding any potential conflict with the addresses when redirecting the access request, by designated the 
There is motivation to combine these two references because both allow the interaction between the web service and operating system of the terminal to communicate efficiently without interruption or delay. This leads to a complete information interaction process that avoids the limitations of a browser and operating system in interaction that in return reducing development cost and aids to the overall improvement all-around of the operating system.
However Margaret, Macharla, and Zhou do not teach wherein the access request is subject to address filtering detection by a firewall, and the firewall is configured to: when a firewall detects that the destination address of the access request is the designated access address, redirecting the access request to a local web service. 
Wherein Cui teaches wherein the access request is subject to address filtering detection by a firewall, and the firewall is configured to: when a firewall detects that the destination address of the access request is the designated access address, redirecting the access request to a local web service. (Page 1: (second to last paragraph: “a web application firewall, which includes [..] to detect whether the received original access request has an attack”; firewall detecting access request), (Page 1-2 : (bottom of page 1 to top of page 2 : “for receiving the user's original access request, and converting the destination address in the original access request”; firewall detecting (receiving) access request with corresponding destination address is a designated access address), ( Page 3: ( Second to last paragraph : “the web application firewall includes [..] to detect whether the received original access request has attack behavior, and if so, return to the blocking page; otherwise, forward the original access request to the Web server.; redirecting (forwarding) of access request to Web Service), (Page 2: 3rd paragraph “web application firewall to perform security protection of web application access [..] Receive the original access request of the web application [..] Forward the access request to the Web service.”; redirecting of access request to Web Service)



In regards to Claim 8, the references of Margaret, Macharla, Zhou, and Cui teach all the limitations in Claim 3 and is thereby rejected under the same grounds. 


In regards to Claim 9 in combination with the teachings of Margaret, Macharla,  Zhou, and Davidson, Margaret teaches a device for information interaction, comprising: a processor; and a memory for storing instructions executable by the processor, wherein the processor is configured to perform the method according to claim 1. (Par. (0024) processor storage and memory capable of executing the method).


In regards to Claim 10, the references of Margaret, Macharla, Zhou, and Cui teach all the limitations in Claim 2 and is thereby rejected under the same grounds. 

In regards to Claim 11, the references of Margaret, Macharla, Zhou, and Cui teach all the limitations in Claim 3 and is thereby rejected under the same grounds. 



In regards to Claim 15 in combination with the teachings of Margaret, Macharla,  Zhou, and Davidson, Margaret teaches a device for information interaction, comprising: a processor; and memory for storing instructions executable by the processor, wherein the processor is configured to perform the method according to claim 7. (Par. (0024) “each of the processor(s) 122 may possess its own local memory, which also may store program modules, program data, and/or one or more operating systems.; processor storage and memory capable of executing the method).

In regards to Claim 16, the references of Margaret, Macharla, Zhou, and Cui teach all the limitations in Claim 3 and is thereby rejected under the same grounds. 

In regards to Claim 17 in combination with the teachings of Margaret, Macharla,  Zhou, and Davidson, Margaret teaches a mobile terminal comprising the device according to claim 15, further comprising a microphone and a speaker. (Figure 1 label 112 and 108; mobile device with microphone and speaker capabilities).

In regards to Claim 18 in combination with the teachings of Margaret, Macharla,  Zhou, and Davidson, Macharla teaches the mobile terminal according to claim 17, wherein the mobile terminal is a mobile phone, and the processor is a central processing unit (CPU) of the mobile phone. (Figure 1 label 112 and 108; mobile device configured with processor and CPU). (Par. 25 “The computer-readable media 124 may include volatile memory (such as RAM), non-volatile memory (such as ROM, flash memory, miniature hard drive, memory card, or the like), or some combination thereof. The computer-readable media 124 may be non-transitory computer-readable media 124).

In regards to Claim 19, Margaret teaches A non-transitory computer-readable storage medium having stored thereon instructions that (Par. 25 “The computer-readable media 124 may include volatile memory (such as RAM), non-volatile memory (such as ROM, flash memory, miniature hard drive, memory card, or the like), or some combination thereof. The computer-readable media 124 may be non-transitory computer-readable media 124), when being executed by a processor, cause the processor to: when receiving an access request sent by a webpage to a preset domain name (Col. 16 lines 66-68 “the service provider 102 may request, via the web site, permission from the guest 110 to access his/her location; service provider via website sends access request to guest that is received by browser).
the access request being sent by the webpage when the webpage is required to interact with an operating system of a terminal (Col. 16 lines 66-68 “the service provider 102 may request, via the web site, permission from the guest 110 to access his/her location; service provider via website sends access request to guest that is received by browser; in order to location sensor on application is the operating system in interaction.)
the local web service being configured for information interaction with the operating system of the terminal (Figure 1 labels 102 112, and 114, Par. 20 “ The network(s) 114 may facilitate communications and/or interactions between the content server(s) 104 of the service provider 102, the owner device(s) 108, the guest device(s) 112, and/or the lock 120. The network(s) 114 may facilitate such communications/interactions via any type of network,”; web/content servers (local web service) interacting with devices and operating systems configured with data and information regarding guest and owner devices for access), (Col. 16 lines 56-60 “The location data 406 may be determined based on an application that resides on the guest device 112 and that is associated with the service provider 102, and/or a location sensor associated with the guest device 112.”; location sensor on application is the operating system in interaction with web service).
respond to the access request and return a response message. (Col. 16  “In various embodiments, before obtaining location data 406 associated with the guest device 112, the service provider 102 may request, via the web site, permission from the guest 110 to access his/her location. The guest 110 may select an option to allow the service provide 102 to access the current location of the guest device 112. However, if the guest 110 does not respond or does not grant permission, access to the structure 116 may be denied; responding to access request with a message (location) giving permission/denial to access location; interaction between web service and operating device).

Wherein Macharla teaches resolving the preset domain name into a designated access address (Page 1-2 Step 1; browser converts (resolves) domain name into IP address (designated access address) and sending the access request to the designated access address as a destination address (Page 2 Step 2; browser sends access request to designated address as a destination to the correct IP addresses to be found)
Given the teachings a whole it is rationale to one of ordinary skill in the art to combine the teachings of Margaret with the teachings of Macharla because of the analogous concept of network interaction between a webpage, browser and server in relation to an access request. Macharla provides a domain name resolution system that is rendered by a browser to establish a secure connection, this is important because it allows communication between the web server and the client’s computer in order to gain the appropriate access, this is significant because it prevents any illegitimate  access from unauthorized individuals protecting the connection on addresses with confidential information. The motivation to combine is by resolving the requested access and matching the source with the corresponding destination and a secure channel can be created. This allows the webpage to develop to carry more function and more responsibilities leading to a more interaction with the operating system and completed in a manner that provides fast and reliable efficiency in communication.
However Margaret and Macharla do not teach and the designated access address being an access address that has not been occupied;
Wherein Zhou teaches and the designated access address being an access address that has not been occupied; (Par. 12 “wherein the response message carries the local preset virtual the virtual IP address of an unused IP address group in the unused virtual IP address; unused (unoccupied)  IP address)

There is motivation to combine these two references because both allow the interaction between the web service and operating system of the terminal to communicate efficiently without interruption or delay. This leads to a complete information interaction process that avoids the limitations of a browser and operating system in interaction that in return reducing development cost and aids to the overall improvement all-around of the operating system.
However Margaret, Macharla, and Zhou do not teach wherein the access request is subject to address filtering detection by a firewall, and the firewall is configured to: when a firewall detects that the destination address of the access request is the designated access address, redirecting the access request to a local web service
Wherein Cui teaches wherein the access request is subject to address filtering detection by a firewall, and the firewall is configured to: when a firewall detects that the destination address of the access request is the designated access address, redirecting the access request to a local web service. (Page 1: (second to last paragraph: “a web application firewall, which includes [..] to detect whether the received original access request has an attack”; firewall detecting access request) , (Page 1-2 : (bottom of page 1 to top of page 2 : “for receiving the user's original access request, and converting the destination address in firewall detecting (receiving) access request with corresponding destination address is a designated access address) (Page 3: ( Second to last paragraph : “the web application firewall includes [..] to detect whether the received original access request has attack behavior, and if so, return to the blocking page; otherwise, forward the original access request to the Web server.; redirecting (forwarding) of access request to Web Service), (Page 2: 3rd paragraph “web application firewall to perform security protection of web application access [..] Receive the original access request of the web application [..] Forward the access request to the Web service.”; redirecting of access request to Web Service).
Given the teachings as a whole it is rationale of one of ordinary skills before the effective filing date to combine the teachings of Cui to the access request being sent by a webpage, the interaction of the webpage with the operating system teachings of Margaret, the resolving by a browser of the domain name and sending of that access request as a designated access address by Macharla and the access address being unoccupied teachings of Zhou because of the analogous concept of interaction between a network and operating systems. Cui provides a firewall detection system that filters out unauthorized request from reaching its destination. This allows the system to provide a strong protection to confidential and otherwise classified information on a webpage. By redirecting the corresponding request to its rightful destination and blocking or rejecting any request that do not correspond it provides clarity and assurance for the user accessing information on the device that their browsing and data viewed will not be compromised. The motivation to combine is because it allows the browser to become more interactive, to have more responsibilities and to take on more function in regards to the protection of the system. By having a browser with capabilities of detection it prevents any unlawful access and harmful attempts to penetrate the operating system in return allowing safe and secure access for the user.




In regards to Claim 20 in combination with the teachings of Margaret, Macharla,  Zhou, and Davidson, Macharla teaches the non-transitory computer-readable storage medium according to claim 19 (Par. 25 “The computer-readable media 124 may include volatile memory (such as RAM), non-volatile memory (such as ROM, flash memory, miniature hard drive, memory card, or the like), or some combination thereof. The computer-readable media 124 may be non-transitory computer-readable media 124), wherein the processor is further configured to: invoke a domain name resolution interface of the operating system of the terminal, the domain name resolution interface having a domain name filtering function; and resolve the preset domain name into the designated access address based on the domain name filtering function. (Page 1-2 steps 1, 2; domain name converted (resolved) into address by client (browser) with interface on devices, domain name is filtered to prevent unauthorized users and by the browser resolving domain name based on the authorization and filtering provided).
Given the teachings as a whole it is rationale to one in the ordinary skill of art to combine the teachings of Margaret and Zhou with the teachings of Macharla because of the analogous concept of network interaction between a webpage, browser and server in relation to an access request. Macharla provides a domain name resolution system that is rendered by a browser to establish a secure connection, this is important because it allows communication between the web server and the client’s computer in order to gain the appropriate access, this is significant because it prevents any illegitimate  access from unauthorized individuals protecting the connection on addresses with confidential information. Macharla implements a firewall detection that regulates traffic and matches the corresponding address recognized with the appropriate access, this strengthens and protects the webpage while it is interacting from harmful penetration or unlawful access.  The motivation to combine is by resolving the requested access .





Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Margaret U.S PATENT. 10134212, Macharla et al. ("How is a website rendered from a networking perspective?!” November 26, 2017, Retrieved from Applicant's IDS) , Zhou WO Pub No. 2016062077, Retrieved from Applicant IDS, Cui CN Pub. No. 109587102 and in further view of Matsuura WO 2005101217.

In regards to Claim 4, Cui teaches and forwarding the access request with the converted destination address to the local web service. (Page 4 (3rd from last paragraph: “the converted destination address is converted to the destination address of the original access request and forwarded to the web server for web access; access request with converted destination address forwarded)
However Margaret, Macharla, Zhou, and Cui do not teach The method according to claim 1, wherein redirecting the access request to the local web service comprises: converting the destination address of the access request into a local IP address and a local port number according to an address filtering rule of the firewall, wherein both of the local IP address and the local port number point to the local web service;
The method according to claim 1, wherein redirecting the access request to the local web service comprises: converting the destination address of the access request into a local IP address and a local port number according to an address filtering rule of the firewall, wherein both of the local IP address and the local port number point to the local web service; (Par. (0018) “address translation [..] destination address”; converting of destination address) Par. (0020).  “For example, in the first line of Fig. 4, a packet whose destination IP address related to the source IP address is "111. 1 11. 111. 2" and whose destination port number is "TCP 80 (http)" is , The destination IP address is rewritten to "192. 168.5", indicating that the destination port number is sent to the LAN side as it is. In the second line of Figure 4, the source IP address is "123. 123. 123.1", the destination IP address is "1 11. 111. 111. 2", and the destination port number is "TCP 22 (SSH)". In the packet, the destination IP address is rewritten to "192. 168.5", indicating that the destination port number is sent to the LAN side as it is! /.; Destination address is converted into local IP address (192.168…) and local port (TCP80)) , (Par (0012) : “Regarding access control technology, it is possible to dynamically change the passage conditions of the firewall device external force firewall device so that packets of the corresponding user terminal force can pass through the firewall device.”; according to filtering of firewall), ( Par.( 0022) : “The access control unit 13, an access request packet of the global § destined address”; access request of destination address; access request of destination address that is converted)
Given the teachings as a whole one it is rationale to one of ordinary skill in the art before the effective filing date in incorporate the teachings of Matsuura to the forwarding the access request with the converted destination address to the local web service because of the analogous concept of networking and routing of requests within an operating system. Matsuura provides a method of converted an access address to a local IP and port so as it passes it is recognize and detected by a firewall to allow safe a secure communication over a network. This provides assurance to the user that the access request is not an unauthorized address and 

In regards to Claim 12, the references of Margaret, Macharla, Zhou, and Cui teach all the limitations in claim 4 and is thereby rejected under the same grounds. 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

DONG BINYAN (CN Pub. No. 102855334 “Browser And Method For Acquiring Domain Name System (DNS) Resolving Data”. Considered this reference because it addressed the method for acquiring domain name system (DNS) resolving data. With the steps of: starting the browser, and sending an access request for a uniform resource locator (URL);

DONG; Junjie (US Pub. No. 20190311017) “INFORMATION INTERACTION METHOD AND DEVICE AND COMPUTER READABLE STORAGE MEDIUM THEREOF”. Considered this application because the inventor was using terms that were similar to this application in terms of the claims “An information interaction method, comprising: receiving a webpage request sent by a browsing application in a mobile terminal”.


Johnson; Michael W (US Pub No. 9712486) “Techniques For The Deployment And Management Of Network Connected Devices”. Considered this application because it dealt with webpage requests and the interaction between the operating system and DNS addressing exchanges.





Allowable Subject Matter

Claims 5-6 and 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following statement of reasons for the indication of allowable subject matter: Dependent claims 5 and 13 and their respective dependent claims, are allowable over the prior art of record including Margaret, Macharla, Zhou, Cui and the remaining references cited by the Examiner, since the prior art, taken individually or in combination fails to particularly disclose, fairly suggest or render obvious;
wherein after responding to the access request and returning the response message, the method further comprises: when the firewall detects that a source address of the response message is a local IP address and a local port number, redirecting the response message to the webpage; wherein both of the local IP address and the local port number point to the local web service, as specified in claims 5 and 13.






Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/HASSAN A HUSSEIN/ 
Examiner, Art Unit 2497

/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497